 In the Matter of P. WALL MANUFAOTUrING SUPPLY COMPANY 1andROSE MAGELLANCase No. C-1373.-Decided October 16, 1939Industrial Supplies Manufacturing Industry-Settlement:stipulation provid-ing for compliancewith the Act,includingback payin specified amount withoutreinstatement as to one employee-Order: entered on' stipulation.Mr. Peter J. Crotty,for the Board..Sachs c6 Caplan,byMr. Leonard M. S. Morris,of Pittsburgh, Pa.,for the respondent.Mr. Philip B. Lush,of counsel to the Board..DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by Rose Magellan,theNational Labor Relations Board, herein called the Board, byHenry Shore, Acting Regional Director for the Sixth Region (Pitts-burgh, Pennsylvania), issued its complaint dated August 24, 1939,against P. Wall Manufacturing Supply Company, herein called therespondent, alleging that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.A copy of the complaint accompanied by notice of hearing was dulyserved upon the respondent and upon Rose Magellan.Concerning the unfair labor practices, the complaint alleged insubstance that on or about July 9, 1937, the respondent terminatedthe employment of Rose Magellan because of her membership in andaffiliation with Lodge 1771, Amalgamated Association of Iron, Steeland Tin Workers of North America, herein called the Union, andthat respondent has refused and continues to refuse to reemploy the1Designated in the complaint as P. Wall Manufacturing & Supply Company.At thehearing the complaint was amended to state the name of the respondent as set forthabove in the caption.16 N. L,R. B., No. 2.6 P.WALL MANUFACTURING SUPPLY COMPANY7said Rose Magellan in her former position under the terms and con-ditions of her former employment because of her membership andactivity in the Union and because she engaged in concerted activitieswith other employees of the respondent for the purpose of collectivebargaining or other mutual aid and protection.The complaint fur-ther alleges that by the above acts the respondent has interfered with,restrained; and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.On August 28, 1939, the Acting Regional Director granted therespondent "additional time in which to file its answer.On Sep-tember 12, 1939, the respondent filed an answer admitting certainallegations, but denying the jurisdiction of the Board and the allegedunfair labor practices.Pursuant to notice, a hearing was held at Pittsburgh, Pennsylvania,on September 15 and 16, 1939, before Madison Hill, the Trial Ex-aminer duly designated by the Board.The Board and the respond-ent were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses,and to produce evidence bearing upon the issues was afforded allparties.At, the hearing on September 16, 1939, counsel for the Board readinto the record a stipulation settling the case, entered into by counselfor the Board, the respondent, and Rose Magellan.Thereafter, thisstipulation was reduced to writing and signed by the above partiesand filed with the Board in substitution and in place of the stipulationread in the 'record on September 16, 1939.The written stipulationprovides as follows :STIPULATIONIt is hereby stipulated by and among P. Wall ManufacturingSupply Company, by its attorneys, Sachs and Caplan, ' LeonardM. S. Morris of counsel herein, Rose Magellan, and Peter J.Crotty,Attorney for the National Labor Relations Board asfollows :A. The P. Wall Manufacturing Supply Company is and hasbeen since September 16, 1921, a corporation organized andexisting under and by virtue of the laws of the Commonwealthof Pennsylvania, having its office and principal place of businessin the City of Pittsburgh, County of Allegheny, and Common-wealth of Pennsylvania, is now and. has continuously beenengaged at its plant in Pittsburgh,: Pennsylvania, in the manu-facture, sale, and distribution of brazed and welded steel oilers,blow torches, plumbers and splicers furnaces, oil cans, and otherindustrial supplies.The raw materials used by the Respondent247383-40-vol. 16-2 SDECISIONSOF NATIONAL LABOR RELATIONS BOARDherein in the processes of its business consist principally of vari-ous kinds of steel, solder, and castings.The total amount ofraw materials for the. period beginning July 1, 1938, to June 30,1939, was approximately 700 tons.Twenty-eight per cent thereofwas purchased outside the Commonwealth of Pennsylvania andshipped by rail, truck, parcel post, and Railway Express toRespondent'sPittsburgh,Pennsylvania plant.The finishedproducts of Respondent for the period beginning July 1, 1938,and ending June 30, 1939, grossed approximately 500 tons, ap-proximately eighty-one per cent was sold and shipped by rail,truck, and parcel post to points outside the Commonwealth ofPennsylvania.2.Lodge 1771 of the Amalgamated Association of Iron, Steeland Tin 'Workers of North America, affiliated with the SteelWorkers Organizing Committee of the Committee of IndustrialOrganizations, is a labor organization as defined in Section 2,Sub-division (5) of the National Labor Relations Act.3.The respondent, P. Wall Manufacturing Supply Company,and the Complainant, Rose Magellan, waive all further or otherprocedure provided by the National Labor Relations Act or theRules and Regulations of the National Labor Relations Board,including the making of findings of fact and conclusions of law.4.The Respondent, in entering into this Stipulation, in noway admits that it has been guilty of any violation of the Na-tional Labor Relations Act, nor has there been any finding ofthe National Labor Relations Board to such effect.5.Upon the basis of the facts stipulated in paragraph 1above, the pleadings heretofore filed, this Stipulation, and byagreement of the parties hereto, the National Labor RelationsBoard may enter its Order in the following form in the above-entitled case :ORDEROn the basis of this Stipulation and pursuant to Section 10(c)of the National Labor Relations Act, the National LaborRelations Board hereby orders that the P.Wall ManufacturingSupply Company, its officers,agents, successors,and assignsshall :(1)Cease and desist(a)From in any manner interfering with, restraining, orcoercing its employees in the exercise of their rightsto self-organization, to form, join, or assist labor organizations, to bar-gain collectively through representatives of their own choosing,and to engage in concerted activities for the purposes of collec- P.WALL MANUFACTURING SUPPLY COMPANY9tine bargaining or other mutual aid and protectionas guar-anteed in Section 7 of the National Labor Relations Act;(b)From discouraging membership in Lodge 1771, Amalga-mated Association of Iron, Steel and Tin Workers of NorthAmerica, affiliatedwithSteelWorkersOrganizingCom-mittee of the Congress of Industrial Organizations, or any otherlabor organization as defined in Section 2, Sub-division (5) ofthe Act, by discharging or refusing to reinstate any of its em-ployees, or in any other manner discriminating in regard to hireor tenure of employment or any term or condition of their em-ploynient.(2)Take the following affirmative action to effectuate thepolices of the Act :(a)Pay Rose Magellan the sum of Six Hundred Sixty Dol-lars ($660.00) within ten days after the Board's approval of thisStipulation;(b)Post immediately in conspicuous places throughout itsPittsburgh, Pennsylvania, plant and maintain for a period of atleast sixty consecutive days Notices stating that the Respondentwill cease and desist in the manner aforesaid;(c)Notify the Regional Director for the Sixth Region ofthe National Labor Relations Board in writing within ten daysfrom the date of this Order what steps have been taken to com-ply herewith.6.It is understood and agreed that the Order to be enteredby the National Labor Relations Board is a consent order and isto be entered without any finding that the respondent has beenguilty of any violation of the National Labor Relations Act.7.By agreement of Rose Magellan, she will not be reinstatedto her job in Respondent's Pittsburgh, Pennsylvania, plant.8.This stipulation will be filed with the Chief. Trial Exam-iner of the National Labor Relations Board at Washington,D. C.When so filed, shall constitute a part of the record ofthis case and shall be considered in substitution and in place ofthe stipulation previously entered into by the parties herein onthe 16th day of September, 1939.9.The Respondent, P. Wall Manufacturing Supply Com-pany, hereby consents to the entry by the United States Courtof Appeals for the Third Circuit, upon application by the Na-tional Labor Relations Board, of a consent decree enforcing anorder of the Board in the form hereinabove set forth and herebywaives further notice of application for such decree.10. It is understood and agreed that this Stipulation is sub-ject to the approval of the National-Labor Relations Board and 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall become effective immediately upon the granting of suchapproval.11. It is further stipulated and agreed that the entire agree-ment is contained within the terms of this Stipulation and thatthere is no verbal agreement of any kind which varies, alters, oradds to this Stipulation.On October 6, 1939, the Board issued an order approving the stipu-lation, making it part of the record in the case, and transferring andcontinuing the case before the Board for the purpose of entry of adecision and order of the Board pursuant to the provisions of thestipulation.Upon the basis of the above stipulation and the entire recordin the case, the Board makes the following :FINDINGS OF FACT1.BUSINESS OF THE RESPONDENTThe respondent is and has been since September 16, 1921, a cor-poration organized and existing under and by virtue of the laws ofthe Commonwealth of Pennsylvania, having its office and principalplace of business in the City of Pittsburgh, County' of Allegheny, andCommonwealth of Pennsylvania. It is now and has continuouslybeen engaged at its plant in Pittsburgh, Pennsylvania, in the manu-facture, sale, and distribution of brazed and welded steel oilers, blowtorches, plumbers and splicers furnaces, oil cans, and other industrialsupplies.The raw materials used by the respondent in the processesof itsbusiness consist principally of various kinds of steel, solder, andcastings.The -total amount of raw materials for the period beginningJuly 1,1938, to June 30, 1939, was approximately 700 tons. Twenty-eight per. cent thereof was purchased outside the Commonwealth ofPennsylvania and shipped by rail, truck, parcel post, and railway,express to, the respondent's Pittsburgh, Pennsylvania,, plant.The"finished products of the respondent for the period beginning July 1,1938, and ending June 30, 1939, grossed approximately 500 tons, ap-proximately 81 per cent of which was sold and shipped by rail, truck,and ,parcel post to points outside the Commonwealth of Pennsylvania.We find that the above-described operations of the respondent con-stitute a continuous flow of trade, traffic, and commerce among theseveral States.ORDERUpon the basis of the above findings of fact, stipulation, and theentire record in the case, and pursuant to Section 10 (c) of theNational Labor Relations Act, the National Labor Relations Board P.WALL MANUFACTURING SUPPLY COMPANY11hereby orders that the respondent, P. Wall Manufacturing SupplyCompany, its officers, agents, successors, and assigns shall :(1)Cease and desist:(a)From in any manner interfering with, restraining, or coerc-ing, its employees in the exercise of their rights to self-organization,to form, join, or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage in con-certed activities for the purposes of collective bargaining or othermutual aid and protection, as guaranteed in Section 7 of the NationalLabor Relations Act;(b)From discouraging membership in Lodge 1771 of the Amal-gamated Association of Iron, Steel and Tin Workers of NorthAmerica, affiliated. with Steel Workers Organizing Committee of theCongress of Industrial Organizations, or any other labor organizationas defined in Section 2 (5) of the Act, by discharging or refusing toreinstate any of its employees or in any other manner discriminatingin regard to hire or tenure of employment or any term or conditionof their employment.(2)Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Pay Rose Magellan the sum of Six Hundred Sixty ($660)Dollars within ten (10) days after the Board's approval of thisstipulation ;.(b)Post immediately in conspicuous places throughout its Pitts-burgh, Pennsylvania, plant, and maintain for a period of at leastsixty (60) consecutive days, Notices stating that the respondent willcease and desist in the manner aforesaid;(c)Notify the Regional Director for the Sixth Region of theNational Labor Relations Board in writing within ten (10) daysfrom the date of this Order what steps have been taken to complyherewith.